APPEAL DISMISSED: This matter was not triable by jury and, therefore, is not appealable. See La. Const. Art. I, § 17, and Art. V, § 10(A)(3); La.R.S. 14:98 and 32:57 and 79; La.C.Cr.P. arts. 493.1 and
779. Since this “appeal” does not comply with Rule 4, Uniform Rules — Courts of Appeal, it will not be considered as an application for writ of review. See State v. Clause, 486 So.2d 1206 at fn. 2 (La.App. 1st Cir.1986). Defendant may file an application for writ of review in compliance with Rule 4.